FIRST CONNECTICUT BANCORP One Farm Glen Boulevard Farmington, Connecticut 06032 May 11, 2011 U.S. Securities and Exchange Commission Division of Corporate Finance 450 Fifth Street, N.W. Washington, D.C.20549 Re: First Connecticut Bancorp, Inc. Registration Statement on Form S-1 Request for Acceleration of Effectiveness File No. 333-171913 Dear Sir or Madam: First Connecticut Bancorp, Inc. (the “Company”) hereby respectfully requests that the effective date of the above-captioned Registration Statement be accelerated so that the Registration Statement may be effective on May 13, 2011 at 3:00 PM EST, or as soon as possible thereafter. The Company acknowledges that (a) should the Securities and Exchange Commission (the “Commission”) or its staff, acting pursuant to delegated authority, declare the filing effective, such declaration does not foreclose the Commission from taking any action with respect to the filing, (b) the action of the Commission or its staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing, and (c) the Company may not assert the staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities law of the United States. Please contactWilliam W. Bouton III or Adam J. Gwaltney ofHinckley, Allen & Snyder LLP at (860)331-2626 or (401) 457-5192 with any questions you may have. In addition, please notify either Mr. Bouton or Mr. Gwaltneyif and when this request for acceleration has been granted. Very truly yours, /s/ Gregory A. White Gregory A. White Chief Financial Officer May 11, 2011 U.S. Securities and Exchange Commission Division of Corporate Finance 450 Fifth Street, N.W. Washington, D.C.20549 Re:
